department of the treasury internal_revenue_service washington d c taxexemptand government entities 'onl jan tier rat2_ legend taxpayer'a t i taxpayer b company p plan x plan y- - - plan z - company l amount c amount d - amount e amount f amount g amount h ira x page dear this is in response to a request dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative for a letter_ruling to waive the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representation have been submitted under penalties of perjury in support of the ruling requested taxpayer a participated in three retirement plans plan x plan y and plan z maintained by company p taxpayer a represents that he requested company p’s benefits department to rollover the account balances in plan x plan y and plan z to an individual_retirement_arrangement ira x at company l documentation submitted by taxpayer a shows that on received a net distribution from plan x in the amount of amount c federal income taxes in the amount of amount d were withheld from the gross distribution from plan x amount e on that same day taxpayer a also received a distribution in the amount of amount f which represents employee contributions from plan x he _he documentation submitted by taxpayer a shows thaton received a distribution in the amount of amount g from plan y and that on he received a distribution in the amount of amount h from plan z documentation submitted by taxpayer a amounts of amount c amount f and amount h were made to ira x on date documentation submitted by taxpayer a further indicates that a rollover the deposit in the amount of amount gwas madetoiraxon rollover of these distributions from plan x plan y and plan z respectively were made within the 60-day rollover period applicable to such distributions indicates that rollover deposits in the _ taxpayer a states that is was his intention to have his account balances in plan x plan y and plan z transferred in direct rollovers to ira x but that company p’s benefits department instead of transferring his plan x account balance directly to ira x issued a check to him in the amount of amount c which he in making the distribution directly to deposited into ira xon taxpayer a company p withheld federal income taxes in the amount of amount d from the gross distribution from plan x _ taxpayer a states that when he received the check from company p he requested in writing that it tansfer amount d to ira x taxpayer a also states ts page that he was informed by company p that a computer processing error resuitedin the issuance of a check to taxpayer a of the taxable_portion of his plan x account balance instead of such amount being rolled over into ira x taxpayer a states that despite numerous requests to company p it did not correct the error to show his intent to have the entire taxable_portion of his plan x account balance rolled over to an ira the net distribution of amount c having been rolled over into ira xon contributed amount d to ira x on submitted by taxpayer a indicates that amount d was credited to ira x on a date that is beyond the 60-day rollover period for the taxpayer a from his personal funds documentation distribution from plan x taxpayer a and his spouse taxpayer b filed their tax_return showing that - _ amount d was not rolled over to an ira within the applicable 60-day rollover _ period taxpayer a states that the failure of company p to make a direct_rollover of his entire plan x account balance to ira x as he instructed caused him to miss the 60-day rollover period with respect to the distribution of amount d from ira x based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distribute by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distribute in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras _ sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and the case of a distribution_of_property other than money the amount so transferred consists of property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph page sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more - b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 vv an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 - section-402 c a of the code provides generally that sec_402 shall --- --- - not apply to any transfer of a distribution made after the day following the day on which the distribute received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to compete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the ' time elapsed since the distribution occurred page 5' - the documentation submitted by taxpayer a is consistent with his assertion that he failed to make a rollover of amount d to ira x within the applicable 60-day period due to a computer processing error that resulted in the taxable_portion of this plan x account balance being distributed to him instead of being rolled over to ira x as he requested therefore assuming that the distribution from plan x qualifies as an eligible_rollover_distribution under code sec_402 pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x documentation submitted by taxpayer a shows that amount d was provided all other requirements of deposited into ira x on sec_402 of the code except the 60-day rollover requirement are met with respect to such contribution amount d will be considered a valid - rollover_contribution within the meaning of code sec_402 this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opihion is expressed as to whether the distributions from plan x plan y and plan z qualify as eligible rollover distributions under code sec_402 this ruling assumes that ira x meets the requirement of code sec_408 i no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office letter is being sent to your authorized representative a copy of this ruling page if you have any questions please contact _ se t ep ra t sincerely yours pigek wre 2b yuetd joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
